UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1797



GWENDOLYN R. THORPE,

                                              Plaintiff - Appellant,

          versus


SCHOOL BOARD OF THE CITY OF VIRGINIA BEACH,
VIRGINIA,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Tommy E. Miller, Magistrate Judge.
(CA-00-843-2)


Submitted:   September 20, 2001       Decided:   September 26, 2001


Before LUTTIG, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gwendolyn R. Thorpe, Appellant Pro Se. Paul Arthur Driscoll, PENDER
& COWARD, P.C., Virginia Beach, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gwendolyn R. Thorpe appeals the magistrate judge’s order

granting summary judgment in favor of her former employer in this

action alleging violations of the Americans with Disabilities Act.*

We have reviewed the record, the magistrate judge’s order, and the

magistrate judge’s reasoning stated from the bench at the hearing

on the employer’s motion for summary judgment and find no revers-

ible error.   Accordingly, we affirm on the reasoning of the magis-

trate judge. Thorpe v. School Bd., No. CA-00-843-2 (E.D. Va. filed

May 30, 2001; entered May 31, 2001).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




     *
       This case was decided by a magistrate judge exercising
jurisdiction upon consent of the parties. 28 U.S.C.A. § 636(c)(l)
(West 1993 & Supp. 2001).


                                 2